[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               APR 18, 2006
                            No. 05-14508                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A96-095-120
                           and A96-095-121

ALBERTO GALINDO,
AMANDA ISABEL RODRIGUEZ-RODRIGUEZ,
VIVIANA ANDREA GALINDO-RODRIGUEZ,
DIANA KATALINA GALINDO-RODRIGUEZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 18, 2006)

Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Alberto Galindo,1 a native of Colombia, through counsel, has filed for

review of the Board of Immigration Appeals’ (“BIA’s”) dismissal of his appeal

from the Immigration Judge’s (“IJ’s”) order finding him removable and denying

his application for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”), and the United Nations Convention on Torture (“CAT

relief”). 8 U.S.C. §§ 1158, 1231; 8 C.F.R. 208.16(c).

       This petition was filed subsequent to the BIA’s denial of Galindo’s untimely

motion to reopen his removal proceedings. On appeal, Galindo argues that he

established eligibility for asylum as a result of past persecution and a well-founded

fear of future persecution on account of his imputed political opinion. Galindo

also argues that the IJ’s decision to deny him relief based on the conclusion that his

police criminal complaint mirrored his asylum application and that because he was

marked for execution, but was never killed, is “unfounded” and “outrageous.” In

addition, Galindo argues that he established a well-founded fear of persecution

under the CAT. The government responds that this Court lacks jurisdiction to

consider Galindo’s claims for relief because he did not file a timely petition for

review with this Court, and although Galindo filed a timely petition for review of


       1
         Alberto Galindo (Galindo) is the lead petitioner, but he is joined by family members
Amanda Isabel Rodriguez Rodriguez, wife, and two daughters Diana Katalina Galindo Rodriguez,
and Viviana Andrea Galindo Rodriguez. Galindo’s wife and their two daughters were derivative
applicants on Galindo’s application. As such, the holding in this opinion applies to them as well.

                                                2
the BIA’s denial of his motion to open, his brief does not address the denial of that

motion, and therefore, that claim should be considered abandoned.

                                           I.

      We inquire into subject-matter jurisdiction whenever it may be lacking.

Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). We review

our subject-matter jurisdiction de novo. Gonzalez-Oropeza v. U.S. Att’y Gen., 321

F.3d 1331, 1332 (11th Cir. 2003).

      Under section 242(a)(1), (b)(1) of the INA, a petitioner has 30 days from the

date of the final order of removal to seek review in this Court. 8 U.S.C.

§ 1252(a)(1), (b)(1). Dakane v. United States Att’y Gen., 371 F.3d 771, 773 n.3

(11th Cir. 2004). An order of removal made by an IJ at the conclusion of

proceedings becomes final upon dismissal of an appeal by the BIA. 8 C.F.R.

§ 1241.1(a). Importantly, the statutory limit for filing a petition for review in an

immigration proceeding is "mandatory and jurisdictional," and it is not subject to

equitable tolling. Dakane, 371 F.3d at 773 n.3. Furthermore, the filing deadline for

review before this Court of Appeal is not suspended or tolled by a motion to

reopen the removal proceedings. Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537,

131 L.Ed.2d 465 (1995).

      In Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th



                                           3
Cir. 2005), we also held that where an appellant fails to offer any argument on an

issue, that issue is abandoned.

      Upon review of the record, and upon consideration of the briefs of the

parties, we find that we have no jurisdiction to hear Galindo’s claims for relief.

Here, Galindo failed to meet the 30-day deadline for review by this Court from the

date of the BIA’s dismissal of his appeal. See Dakane, 371 F.3d at 773 n.3. For

this reason, we do not have jurisdiction to review Galindo's underlying claims as

they relate to the IJ’s denial of his claims for asylum, withholding of removal, and

CAT relief. Id. Because we lack jurisdiction to review the BIA’s dismissal of his

appeal, in 2004, it is unnecessary to address the merits of the substantive claims

raised by Galindo.

      Furthermore, although in his petition for review to this Court, Galindo refers

to the BIA’s denial of his motion to reopen in 2005, he does not raise any argument

on this issue in his counseled brief. Specifically, Galindo’s brief contains no law

relevant to a motion to reopen, and there is no argument concerning the BIA’s

denial of his motion. Accordingly, Galindo has abandoned any claim relating to

the denial of his motion to reopen. See Sepulveda, 401 F.3d at 1228 n.2.

      PETITION DISMISSED.




                                           4